DETAILED ACTION
This office action is responsive to the Applicant’s amendment filed on August 29, 2021.
Claims 1-491 are pending. 

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,640,930 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
With respect to Klaar, the Applicant argues that Klaar fails to teach “a sensor attachable to a spring of the brushy holder assembly, wherein the sensor is configured to move with the spring.”  The Applicant states neither the magnet 30 nor the relays 28A/28B are attached to the compression spring 32. 

Thus, there is no teachings by Klaar that the compression spring 32 is attached to any other element or structure.  
The Examiner notes that in paragraph [0049], Klaar discloses the rotating slip-ring slides along the sliding contact element 10 and is thus increasingly worn away and is readjusted via the compression ring 32. As the amount of wear increases, the permanent magnet 30 approaches the first relay 28A and as soon as it reaches the first relay 28A, the relay 28A switches and a corresponding radio signal is produced.  As the sliding contact element 10 is further worked away, the permanent magnet reaches the second relay 28B and a second radio signal is emitted.  In paragraph [0050], Klaar discloses an alternative embodiment in which a plurality of magnets on the inner wall of the plastic tube 18 can be arranged. 
The Examiner acknowledges that although the magnet moves down (at presumably the same time as the compression spring), neither the magnet nor the sensors are “attached” to the compression spring 32 itself. Thus, the Examiner finds the Applicant’s arguments persuasive with respect to their argument regarding the attachment of the sensors to the compression spring. 
In addition, the Examiner notes that in paragraph [0033], a spring stress sensor is used for detection of spring stress in a spring acting on the sliding contact element. This spring may be used to press the sliding contact element against the slip-ring. See also paragraph [0061] which discloses that the spring force sensor detects the spring force of the compression spring 32 arranged in the telescopic tube 9. The Examiner acknowledges, as argued by the Applicant that, this teaching does not show that the sensor is attached to the compression spring. 
With respect to the amendment which amends the claim to add “a power source disposed within the coiled portion of the spring to provide owner to the wear state monitor”, the Examiner notes that Klaar 
Thus, the Examiner agrees with the Applicant with respect to claims as amended. 

With respect to Scheucher and Kimberlin, the Applicant argues that Scheucher fails to teach a wear state monitor obtains information about the wear state of the carbon brush “based on movement of the spring”. Instead, Scheucher teaches the sensor is activated when the brush spring 39 contacts the contacts 56, which are mounted on the ends of the flexible spring member 55. The Applicant states that movement of the spring 55 permits the machine to keep running after the contact is made but no information about the wear state of the carbon rush is obtained or communication due to the movement of the flexible spring member 55. 
The Examiner notes that as stated by the Applicant, the sensor is activated when the brush spring 39 contacts the contacts 56. The Examiner further notes that contact occurs because the brush spring 39 moves down because of excessive war of the brush. Therefore, it is based on the movement of spring 39 that causes the contact to occur and thus indicates excessive wear. 
With reference to lead 52 and pad 50 which was referenced in the Examiner’s previous rejection, the Examiner acknowledged that these elements are not disposed within the coil of the spring. 
With respect to Kimberlin and Woda (which the Examiner relied upon for teaching “a device within the coiled portion of the spring”, the Applicant argues that the claim does not require some generic “device” to be disposed within the coiled portion of the spring—the claim requires a wear state monitor within the coiled portion of the spring. The Applicant argues that the magnet 58 of Kimberlin does not 
The Examiner notes that not every independent claim recites “obtain information”. For example, claim 31 simply recites “a wear state monitor positionable within a coiled portion of a spring urging the carbon brush into engagement with a rotating component of the electrical machine”. Likewise, clam 41 merely recites “a wear state monitor positioned within a coiled portion of the spring”. Thus, the Applicant’s arguments are not applicable to all claims. 
With respect to the claims which recite “obtain information” (or similar language), as set forth in the rejection, the Examiner acknowledged that Scheucher discloses a wear state circuit and noted that the wear state circuit (which is disclosed to obtain information about the wear state) was not within the coiled portion of the spring. The Examiner relied upon Kimberlin and Woda to show that it would have been obvious to move the wear state circuity of Scheucher to be located inside the coiled portion. The functionality of the wear state circuit of Scheucher will still function the same way and thus would meet the claimed “obtain information” as argued by the Applicant.
With respect to Woda, the Applicant argues that the Examiner appears to draw a correspondence between the cable passing through the spool and some unknown element being disposed within the coiled portion of the spring. The Applicant states that the cable is not a wear state monitor and the spool 11 is not a wear state monitor. 
The Applicant finally argues that the spool of Kimberlin cannot be disposed within the cited flexible spring member (ref. 55) of Scheucher because such modification would render the original device unsuitable for it intended purpose. Scheucher teaches that the spring 55 flexes to permit the machine to keep running after contact between the brush spring 39 and the contact 56 is made. Modifying the spring 55 to have the spool of Kimberlin within the coiled portions “to hold the spring”: and “to keep it in shape” would force the machine of Scheucher to be stopped immediately upon contact between the brush spring 39 and the contact 56. The Applicant states that this conflicts with the express disclosure of Scheucher at col. 4, line 67 - col. 5, line 6. 


With respect to the amendment which adds the limitation “a power source disposed within the coiled portion of the spring to provide power to the wear state monitor”, the Examiner notes that Scheucher discloses that the brush wear sensor does not require any power supply (col. 2, lines 25-28) since it uses the output voltage from the generator to operate the wear sensor circuit. With respect to Kimberlin, the brush holder assembly includes electrical leads which are embedded in the brush elements in order to provide connection to an external power source or electrical circuity. Kimberlin does not disclose that the device with the coiled portion of the spring includes a power source. With respect to Woda, the Examine notes that Woda likewise provides no teaching directed to “a power source disposed within the coiled portion of the spring to provide power to the wear state monitor”.
Thus, the Examiner finds that the amendment overcomes the rejections with forth with respect to Scheucher, Kimberlin and Woda. 

Allowable Subject Matter
Claims 1-49 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1, the claim is directed to a monitoring apparatus for monitoring a carbon brush of a brush holder assembly of an electrical machine. The prior art of record does not appear to disclose a sensor configured to move with a spring of the brush holder assembly, the sensor having an output that various in response to movement of the carbon brush” and a signal process circuit that is positionable 

Claim 12 is directed to a brush holder assembly. The prior art of record does not appear to disclose a sensor having an output that varies based on a physical positon and/or movement of a carbon brush received in the brush holder and a wear statement monitor positioned within a coiled portion of the spring wherein the wear state monitor determines a measure of a wear sated of the carbon brush using the output of the sensor. 
Claim 19 is directed to a brush holder assembly a brush holder assembly. The prior art of record does not appear to disclose a sensor position between the spring and the mounting beam, the sensor having an output that changes as a change in radius of curvature of the sensor changes; and an indicator for providing an indicating of a wear sate based, at least in part, on the output of the sensor. 
	As per claims 23, 31, 36, and 41, as set forth above in the response to arguments section, the each of the claim recites a power source within the coiled portion of the spring which provides power to the wear state monitor.  The Examiner notes that each of the relied upon prior art of record shows various power sources. However, the relied upon prior art of record, while showing that it was known to have components within the coiled portion of a spring, did not specifically show a power sources within a wear state monitor that was within the coiled portion of the claimed spring., 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferees:

/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 21-49 have been renumbered to claims 21-30, 32-36, 38-42, 44-48, 31, 37, 43, 49 respectively.